Case 3:18-cv-01011-TJC-JRK Document 102 Filed 09/03/20 Page 1 of 13 PageID 14185




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION


     TROY SMITH, individually and on
     behalf of all others similarly
     situated, BRENDAN C. HANEY,
     individually and on behalf of all
     others similarly situated, and
     GERALD E. REED, IV, individually
     and on behalf of all others similarly
     situated,

           Plaintiffs,

     v.                                           Case No. 3:18-cv-1011-J-32JRK

     COSTA DEL MAR, INC., a Florida
     corporation,

           Defendant.




             ORDER PRELIMINARILY APPROVING SETTLEMENT,
                   CERTIFYING A SETTLEMENT CLASS,
                     AND PROVIDING FOR NOTICE


           This matter is before the Court on Plaintiffs’ Unopposed Motion for

     Preliminary Approval of Class Action Settlement, Certification of Settlement

     Class, Approval of Notice to Settlement Class, and Incorporated Memorandum

     of Law. (Doc. 91) (“the Motion”). On July 17, 2020 and September 1, 2020, the

     court held hearings on the Motion, the records of which are incorporated by
Case 3:18-cv-01011-TJC-JRK Document 102 Filed 09/03/20 Page 2 of 13 PageID 14186




     reference. At the Court’s request, Plaintiffs filed an Amended and Restated

     Settlement Agreement (Doc. 98-1) (“the Agreement”), along with a revised

     Claim Form for the Florida Purchase Class (Doc. 98-4), revised Summary Notice

     (Doc. 98-5), and revised Long Form Notice (Doc. 98-6) (together, “Notice

     Packet”), as well as a Supplement to Motion for Preliminary Approval of Class

     Action Settlement Regarding 28 U.S.C. § 1712 (Doc. 99). Plaintiffs Troy Smith,

     Brendan C. Haney, and Gerald E. Reed, IV, individually and on behalf of all

     others similarly situated, and Defendant Costa Del Mar, Inc., request that the

     Court grant preliminary approval of the Agreement (Doc. 98-1), approve the

     Notice Packet (Docs. 98-4, 98-5, 98-6), and certify a settlement class.

           Pursuant to Fed. R. Civ. P. 23(e)(1), the parties have provided the Court

     with sufficient evidence and information to enable the Court to determine that

     notice should be provided to the class. At this stage, under Rule 23(e)(1)(B), and

     based upon the information presented by the parties, it appears likely that this

     Court will be able to: (1) approve the proposed settlement as fair, adequate, and

     reasonable under Rule 23(e)(2); and (2) certify the class for purposes of

     judgment on the proposed settlement pursuant to Rules 23(a) and (b).

           The Court is satisfied that notice should be given to the settlement class

     so that the Court may consider whether to give final approval to the settlement

     because it appears from the Motion, supplements, and matters of record that:




                                             2
Case 3:18-cv-01011-TJC-JRK Document 102 Filed 09/03/20 Page 3 of 13 PageID 14187




           A.    Members of the settlement class are so numerous that joinder of all

     members is impracticable;

           B.    There are questions of law and fact common to the proposed

     settlement class;

           C.    The individual claims of Plaintiffs are typical of the claims of the

     settlement class;

           D.    Plaintiffs are appropriate and adequate representatives for the

     settlement class;

           E.    The questions of law and fact common to the settlement class

     predominate over any questions affecting only individual members;

           F.    A class action is superior to other methods for fairly and efficiently

     settling this controversy; and

           G.    The named Plaintiffs and Plaintiffs’ counsel appear qualified to

     represent the putative class members.

           Accordingly, it is hereby

           ORDERED:

           1.    The Unopposed Motion for Preliminary Approval of Class Action

     Settlement, Certification of Settlement Class, Approval of Notice to Settlement

     Class, and Incorporated Memorandum of Law (Doc. 91), as supplemented by

     Plaintiffs’ Supplement to Motion for Preliminary Approval of Class Action

     Settlement Regarding 28 U.S.C. § 1712 (Doc. 99), is GRANTED, as stated


                                             3
Case 3:18-cv-01011-TJC-JRK Document 102 Filed 09/03/20 Page 4 of 13 PageID 14188




     herein. 1

           2.       Pursuant to Rule 23(a) and (b)(3) of the Federal Rules of Civil

     Procedure, and for settlement purposes only, the Court hereby certifies this

     litigation as a class action on behalf of the following class:

                 a. Florida Purchase Class: All citizens of Florida who purchased
                    Costa plano sunglasses from July 28, 2013 to January 31,
                    2018.

                 b. Florida Repair Class: All citizens of Florida who: (i)
                    purchased Costa plano sunglasses before January 1, 2018;
                    and (ii) were charged a fee by Costa, from July 28, 2012
                    through the date of entry of the Court’s Final Order, to repair
                    or replace their Costa plano sunglasses damaged by accident,
                    normal wear and tear, or misuse.

                 c. Nationwide Repair Class: All citizens of the United States
                    (excluding citizens of Florida) who: (i) purchased Costa plano
                    sunglasses before January 1, 2018, and (ii) were charged a
                    repair fee by Costa, from April 3, 2015 through the date of
                    entry of the Court’s Final Order, to repair or replace their
                    Costa plano sunglasses damaged by accident, normal wear
                    and tear, or misuse.

                 d. Warranty Class: All citizens of the United States who: (i)
                    purchased non-prescription Costa sunglasses prior to
                    January 1, 2016; and (ii) paid Costa a warranty fee to repair
                    or replace non-prescription sunglasses damaged by a
                    manufacturer’s defect from August 20, 2013 through the date
                    of entry of the Court’s Final Order.



           1 Upon review of Plaintiffs’ Supplement to Motion for Preliminary
     Approval of Class Action Settlement Regarding 28 U.S.C. § 1712 (Doc. 99),
     which Plaintiffs submitted to address whether the proposed settlement is a
     coupon settlement, the Court is satisfied that the settlement is not a coupon
     settlement, and thus, that it need not adhere to the requirements of 28 U.S.C.
     § 1712.


                                               4
Case 3:18-cv-01011-TJC-JRK Document 102 Filed 09/03/20 Page 5 of 13 PageID 14189




     Excluded from the class are: (1) Costa, any entity or division in which Costa has

     a controlling interest, and their legal representatives, officers, directors,

     assigns, and successors; (2) the judge(s) to whom litigation is or has previously

     been assigned and each judge’s respective staff; (3) counsel for the parties in

     this case; and (4) persons who timely and properly exclude themselves from the

     class.

              3.   Pursuant to Rule 23 of the Federal Rules of Civil Procedure, and for

     purposes of settlement, the Court hereby appoints Plaintiffs Brendan Haney,

     Gerald Reed, and Troy Smith as class representatives of the class, and the Court

     hereby appoints Peter P. Hargitai, Joshua H. Roberts, Laura B. Renstrom, and

     Michael M. Gropper of Holland & Knight, LLP as Plaintiffs’ class counsel to

     represent the class members for purposes of the settlement of the global action.

              4.   The Final Fairness Hearing on the certification of the settlement

     class, fairness and reasonableness of the Agreement (Doc. 98-1), whether final

     approval shall be given to it, consideration of any objections, and class counsel’s

     request for attorneys’ fees and expenses will be held on April 20, 2021 at 2:00

     p.m. in Courtroom 10D of the Bryan Simpson U.S. Courthouse, 300 North

     Hogan Street, Jacksonville, FL 32202. 2



             All persons entering the Courthouse must present photo identification
              2

     to Court Security Officers. Although cell phones, laptop computers, and similar
     electronic devices are not generally allowed in the building, counsel are
     permitted to bring those items with them upon presentation to Court Security

                                              5
Case 3:18-cv-01011-TJC-JRK Document 102 Filed 09/03/20 Page 6 of 13 PageID 14190




           5.    The proposed Smith, et al., v. Costa Del Mar, Inc. Settlement Claim

     Form for Florida Purchase Class (Doc. 98-4), the proposed Summary Notice

     (Doc. 98-5), and the proposed Long Form Notice of Proposed Settlement of Class

     Action (Doc. 98-6), as conformed to the dates in this Order, are APPROVED.

           6.    The Court finds that the proposed methods for giving notice of the

     settlement to the class members, as set forth in this Order and the Agreement

     (Doc. 98-1), meet the requirements of Federal Rule of Civil Procedure 23 and

     the requirements of state and federal due process, is the best notice practicable

     under the circumstances, and shall constitute due and sufficient notice to all

     persons entitled thereto. The Court authorizes the parties to make minor

     revisions to the Notice Packet (Docs. 98-4, 98-5, 98-6) as they may jointly deem

     necessary or appropriate, without necessity of further Court action or approval.

     The date and time of the Final Fairness Hearing shall be included in the

     Summary Notice (Doc. 98-5) and the Long Form Notice (Doc. 98-6) before they

     are mailed and published, respectively.

           7.    The Court approves the designation of Epiq (the “Settlement

     Administrator”) to supervise and administer the notice procedure in connection

     with the proposed settlement as well as the processing of claims as more fully




     Officers of a Florida Bar card or Order of special admission pro hac vice.


                                            6
Case 3:18-cv-01011-TJC-JRK Document 102 Filed 09/03/20 Page 7 of 13 PageID 14191




     set forth below. The Settlement Administrator shall disseminate notice to the

     class members as follows:

              a. As soon as practicable after the date this Order is entered,

              Defendant shall provide or cause to be provided to the Settlement

              Administrator (at no cost to the settlement fund, Plaintiffs’ class

              counsel, or the Settlement Administrator) records reasonably

              available to Defendant concerning the identity and last known address

              of the class members, in electronic form or other form as is reasonably

              available   to   Defendant,    which    information    the   Settlement

              Administrator shall treat and maintain as confidential;

              b. Not later than September 30, 2020, the Settlement Administrator

              shall send the Long Form Notice (Doc. 98-6) to potential class members

              by electronic mail or first-class mail, at the addresses set forth in the

              records which Costa provided. The Settlement Administrator shall

              also send the Long Form Notice (Doc. 98-6) by first-class mail to any

              persons who request it in writing or through the toll-free telephone

              number;

              c. No later than September 25, 2020, the Settlement Administrator

              shall cause copies of the Long Form Notice (Doc. 98-6) and the Claim

              Form for the Florida Purchase Class (Doc. 98-4) to be posted on the

              settlement website;


                                             7
Case 3:18-cv-01011-TJC-JRK Document 102 Filed 09/03/20 Page 8 of 13 PageID 14192




                d. Not later than September 30, 2020, the Settlement Administrator

                shall cause the Summary Notice (Doc. 98-5) to be published in

                newspapers, magazines, and/or other media outlets, as further set

                forth in the Declaration of the Settlement Administrator (Doc. 91-4);

                and

                e. Not later than March 1, 2021, the Settlement Administrator shall

                file a declaration providing proof, by affidavit or declaration, of such

                mailing and publication. The declaration shall also detail the scope,

                method, and results of the notice program and claim process, and shall

                contain a list of those persons who have excluded themselves from the

                settlement.

           8.      The costs of the class notice, processing of claims, creating and

     maintaining the settlement website, and other Settlement Administrator and

     class notice expenses shall be paid by Defendant in accordance with the

     applicable provisions of the settlement, and without further order of the Court.

           9.      Florida Purchase Class members who wish to participate in the

     settlement and to be potentially eligible to receive a distribution from the

     settlement fund must complete and submit a Claim Form (Doc. 98-4) in

     accordance with the instructions contained therein. Unless the Court orders

     otherwise, all claim forms must be submitted to the Settlement Administrator

     no later than January 31, 2021. Notwithstanding the foregoing, the parties


                                              8
Case 3:18-cv-01011-TJC-JRK Document 102 Filed 09/03/20 Page 9 of 13 PageID 14193




     may, at their discretion, accept for processing late claims, provided such

     acceptance does not delay the distribution of the settlement fund to the class.

     Any Florida Purchase Class member who does not timely and validly submit a

     Claim Form (Doc. 98-4) or whose claim is not otherwise approved by the Court:

     (a) shall be deemed to have waived his or her right to share in the settlement

     fund; (b) shall be forever barred from participating in any distributions

     therefrom; (c) shall be bound by the provisions of the Agreement (Doc. 98-1) and

     all proceedings, determinations, orders and judgments relating thereto,

     including the Final Order, Final Judgment and the releases provided for

     therein, whether favorable or unfavorable to the Florida Purchase Class; and

     (d) shall be barred from commencing, maintaining, or prosecuting any of the

     Plaintiffs’ claims against each and all of the released parties, as more fully

     described in the Agreement (Doc. 98-1).

           10.   Any class member who wishes to exclude himself or herself from

     the class must request exclusion in writing within the time and in the manner

     set forth in the Long Form Notice (Doc. 98-6 at 7), which shall provide that: (a)

     any such request for exclusion from the class must be mailed or delivered such

     that it is received no later than January 31, 2021, and (b) each request for

     exclusion must be in writing, and must include (i) the potential class member’s

     full name, telephone number, and address (the potential class member’s actual

     residential address must be included); (ii) a statement that the potential class


                                            9
Case 3:18-cv-01011-TJC-JRK Document 102 Filed 09/03/20 Page 10 of 13 PageID 14194




      member wishes to be excluded from the settlement; and (iii) the potential class

      member’s dated, and handwritten or electronically validated, signature. A

      request for exclusion shall not be effective unless it provides all the required

      information and is received within the time stated above, or is otherwise

      accepted by the Court.

            11.   Any person who timely and validly requests exclusion in

      compliance with the terms stated in this Order and is excluded from the class

      shall not be a class member, shall not be bound by the terms of the settlement

      or any orders or judgments in this action, and shall not receive any payment

      out of the settlement fund.

            12.   Any class member who does not timely and validly request

      exclusion from the class in the manner stated in this Order: (a) shall be deemed

      to have waived his or her right to be excluded from the class; (b) shall be forever

      barred from requesting exclusion from the class in this or any other proceeding;

      (c) shall be bound by the provisions of the Agreement (Doc. 98-1) and all

      proceedings, determinations, orders, and judgments in this action, and the

      releases provided for therein, whether favorable or unfavorable to the class; and

      (d) will be barred from commencing, maintaining, or prosecuting any of the

      Plaintiffs’ claims against any of the released parties, as more fully described in

      the Agreement (Doc. 98-1).




                                              10
Case 3:18-cv-01011-TJC-JRK Document 102 Filed 09/03/20 Page 11 of 13 PageID 14195




              13.      Any class member who does not request exclusion from the Class

      may enter an appearance in this action at his or her own expense, individually

      or through counsel of his or her choice, by filing with the Court and providing

      copies to Plaintiffs’ class counsel and Costa’s counsel, a written statement of his

      or her objections, such that it is received by all parties no later than March 1,

      2021.

              14.      The written objection must include:

                    a. A heading referring to the global action;

                    b. The objector’s full name, telephone number, and address (the

                    objector’s actual residential address must be included);

                    c. If represented by counsel, the full name, telephone number, and

                    address of all counsel;

                    d. A statement that the objector is a class member, including when and

                    where the class member’s eligible sunglasses were purchased and

                    date(s) of any repair or warranty claims on such eligible sunglasses;

                    e. All reasons for his or her objection;

                    f. Whether the objector intends to appear at the Final Fairness

                    Hearing on his or her own behalf or through counsel; and

                    g. The objector’s dated, and handwritten or electronically validated,

                    signature.




                                                   11
Case 3:18-cv-01011-TJC-JRK Document 102 Filed 09/03/20 Page 12 of 13 PageID 14196




            15.    Any documents supporting the objection must also be attached to

      the objection. If any testimony is proposed to be given in support of the

      objection, the names of all persons who will testify must be set forth in the

      objection.

            16.    Any class member who does not request exclusion from the class

      may file a written objection to the proposed settlement or to Plaintiffs’ class

      counsel’s Motion for Attorneys’ Fees, Costs, and Expenses and appear and show

      cause, if he or she has any cause as to why the proposed settlement or Plaintiffs’

      class counsel’s Motion for Attorneys’ Fees, Costs, and Expenses should not be

      approved; provided, however, that no class member shall be heard or entitled

      to contest the approval of the terms and conditions of the proposed settlement

      or Plaintiffs’ class counsel’s Motion for Attorneys’ Fees, Costs unless that person

      has filed a written objection with the Court and served copies of such objection

      on Plaintiffs’ class counsel and Defendant’s counsel at the addresses set forth

      below such that they are received no later than March 1, 2021.

          Plaintiffs’ Class Counsel:           Defendants’ Counsel:

          HOLLAND & KNIGHT LLP                 MCGUIREWOODS LLP
          Peter P. Hargitai, Esq.              Sara F. Holladay-Tobias, Esq.
          50 North Laura Street, Suite 3900    50 N. Laura Street, Suite 3300
          Jacksonville, Florida 32202          Jacksonville, Florida 32202

            17.    Any class member who does not make his or her objection in the

      manner provided herein shall be deemed to have waived his or her right to



                                              12
Case 3:18-cv-01011-TJC-JRK Document 102 Filed 09/03/20 Page 13 of 13 PageID 14197




      object to any aspect of the proposed settlement and Plaintiffs’ class counsel’s

      Motion for Attorneys’ Fees, Costs, and Expenses, and shall be forever barred

      and foreclosed from objecting to the fairness, reasonableness, or adequacy of the

      settlement or Plaintiffs’ class counsel’s Motion for Attorneys’ Fees, Costs, and

      Expenses in this or any other proceeding.

            18.   Plaintiffs’ class counsel shall file its Motion for Attorneys’ Fees,

      Costs, and Expenses and its Motion for Final Approval of the Settlement

      (including responses to any objections) on or before March 16, 2021. Any

      responses to these motions must be filed by March 31, 2021.

            19.   The Court retains jurisdiction to consider all further applications

      arising out of or connected with the proposed settlement.

            DONE AND ORDERED in Jacksonville, Florida the 3rd day of

      September, 2020.




                                                       TIMOTHY J. CORRIGAN
                                                       United States District Judge

      tnm
      Copies:

      Counsel of record




                                             13
